        Case 2:21-cv-01955-GJP Document 10 Filed 09/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANDREW B. AUSTIN,

                      Plaintiff,
                                                            CIVIL ACTION
       v.
                                                            NO. 21-1955
 PAUL HASHIM & U.S. CLAIMS SERVICES,
 INC.,

                      Defendants.



                                       ORDER

      AND NOW, this 3rd day of September 2021, upon consideration of Defendants’

Motion to Dismiss or Strike (ECF 6), Plaintiff’s Response (ECF 7) and Defendants’

Reply (ECF 8), it is hereby ORDERED that Defendants’ Motion is GRANTED.

Plaintiff’s Amended Complaint is DISMISSED with prejudice.




                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     ________________________
                                                     GERALD J. PAPPERT, J.




                                          1
